Case 19-31006-sgj7 Doc 23 Filed 04/03/19            Entered 04/03/19 15:28:01   Page 1 of 7



      Keith M. Aurzada (TX Bar No. 24009880)
      Michael P. Cooley (TX Bar No. 24034388)
      Jay L. Krystinik (TX Bar No. 24041279)
      BRYAN CAVE LEIGHTON PAISNER LLP
      2200 Ross Avenue, Suite 3300
      Dallas, Texas 75201
      Telephone: (214) 721-8000
      Facsimile: (214) 721-8100
      Email: keith.aurzada@bclplaw.com
      Email: michael.cooley@bclplaw.com
      Email: jay.krystinik@bclplaw.com

                  IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

                                                §
     In re:                                     §    Case No. 19-31006-sgj11
                                                §
     Atlas Stone Distribution, Inc.,            §    Chapter 11
                                                §
                             Debtor.            §

                            OBJECTION TO
              DEBTOR’S MOTION FOR USE OF CASH COLLATERAL

                UMB Bank, N. A. (“Secured Lender”) hereby files this objection to the
     Debtor’s Motion for Use of Cash Collateral [Docket No. 9] (the “Motion”)
     and respectfully states as follows:

                                       I.
                             PRELIMINARY STATEMENT

            1.    On March 28, 2019, during the first interim hearing on the
     Motion, Secured Lender advised the Court that Secured Lender had
     experienced repeated difficulties obtaining basic information from the
     Debtor, but hoped that communication would improve pospetition.
     Unfortunately, it has not.

           2.    In addition to the protections contained in the Court’s Interim
     Order for Use of Cash Collateral Pursuant to Section 363 of the
     Bankruptcy Code and Providing Adequate Protection and Granting Liens
     and Security Interests [Docket No. 21] (the “First Interim Order”),




     12594864                                   1
Case 19-31006-sgj7 Doc 23 Filed 04/03/19          Entered 04/03/19 15:28:01   Page 2 of 7




     Secured Lender requests that any further order of the Court authorizing
     interim usage of cash collateral:

                1) require the Debtor to immediately produce the financial
                information Secured Lender has requested but not obtained;

                2) order the Debtor to provide to Secured Lender each month the
                monthly bank statements for each debtor-in-possession account as
                soon as such statements become available and, within three (3)
                business days after receipt of any written request, promptly provide
                to the Secured Lender all financial information reasonably requested
                by the Secured Lender or its counsel;

                3) order the Debtor to timely comply with the non-monetary
                provisions of its Loan Documents with Secured Lender (such as
                provision regarding Borrowing Base Reports); and

                4) order the Debtor to allow Secured Lender to conduct a field audit
                of Secured Lender’s collateral, with such field audit to commence on
                April 8, 2019 at 9:00 a.m. at the Debtor’s facility in Carrolton,
                Texas, and during the week of April 15, 2019 at the Debtor’s
                facilities in St. Louis, Missouri and Chicago, Illinois.

                                           II.
                                       OBJECTION

     A.         Loan Documents and Debtor’s Defaults.

            3.    Secured Lender and Debtor are parties to a Loan and Security
     Agreement dated August 1, 2017 (the “Original Loan Agreement”), as
     amended by a First Amendment and Forbearance Agreement dated July 31,
     2018 (the “First Amendment”), and as amended by a Second Amendment
     to Loan Documents effective October 30, 2018 (the “Second Amendment”,
     and together with the Original Loan Agreement and the First Amendment,
     the “Loan Agreement”).

            4.    In connection with the Loan Agreement, Debtor has delivered
     to Secured Lender a Promissory Note in the maximum principal amount of
     $8,000,000 dated August 1, 2017 (as amended from time to time, the


     12594864                                 2
Case 19-31006-sgj7 Doc 23 Filed 04/03/19            Entered 04/03/19 15:28:01      Page 3 of 7




     “Note”). The Note is fully drawn and the unpaid principal balance due
     thereunder is $8,000,000.

           5.     Debtor has also entered into one or more credit card
     agreements with Secured Lender, pursuant to which Secured Lender has
     provided a credit card facility to Debtor with a limit of up to $200,000 (the
     “Credit Card Agreement”).

            6.    Pursuant to the Loan Agreement, the Loan was secured by the
     following (collectively, the “Collateral”):

                All goods, accounts, equipment, inventory, contract rights or
                rights to payment of money, leases, license agreements,
                franchise agreements, general intangibles, commercial tort
                claims, documents, instruments (including any promissory
                notes), chattel paper (whether tangible or electronic), cash,
                deposit accounts, fixtures, letters of credit rights (whether or
                not the letter of credit is evidenced by a writing), securities,
                and all other investment property, supporting obligations, and
                financial assets, whether now owned or hereafter acquired,
                wherever located; and all [Debtor’s] books relating to the
                foregoing, and any and all claims, rights and interests in any
                of the above and all substitutions for, additions, attachments,
                accessories, accessions and improvements to and
                replacements, products, proceeds and insurance proceeds of
                any or all of the foregoing.

           7.      Secured Lender perfected its security interest in the Collateral
     through the filing of UCC-1 financing statements in Illinois, the state of the
     Debtor’s incorporation.

            8.     The foregoing documents and the transactions evidenced
     thereby collectively constitute the “Credit Facility”. The Loan Agreement,
     Note, and Credit Card Agreement, together with all other documents,
     contracts and agreements relating to the Credit Facility or to any loan
     constituting a part thereof are collectively the “Loan Documents” and each
     is a “Loan Document.”

            9.    Prepetition, Debtor defaulted under the Loan Documents as a
     result of, without limitation, failing to disclose pending or threatened


     12594864                                   3
Case 19-31006-sgj7 Doc 23 Filed 04/03/19          Entered 04/03/19 15:28:01    Page 4 of 7




     litigation against Debtor. Moreover, Section 6.2 of the Loan Agreement
     permits Secured Lender to perform or have its agent perform audits of
     Debtor’s books, records, inventory and any other matters Secured Lender
     deems necessary in its reasonable discretion (a “Field Audit”). Prepetition,
     the Debtor refused to allow Secured Lender to conduct a Field Audit.

     B.         Postpetition, the Debtor has continued to refuse to supply
                Secured Lender with requested information.

            10.    Postpetition, Secured Lender had planned to commence a
     Field Audit on March 25, 2019. On March 24, 2019, Debtor, through its
     counsel, advised Secured Lender that the Field Audit could not commence
     as planned but might be able to proceed later in the week.

             11.   On March 26, 2019, Secured Lender and its counsel met with
     Debtor and its counsel. At that meeting, the Debtor promised to provide
     Secured Lender with basic financial information by Friday, March 29,
     2019, including an inventory report, accounts receivable aging report, and
     accounts payable aging report. The Debtor understood that Secured Lender
     needed such information before conducting a Field Audit. As of the filing
     of this Objection, none of the requested information has been provided.

                12.   The First Interim Order provides as follows:

                      13. The Debtor shall, within five (5) business days
                      after receipt of any written request, promptly provide
                      to the Secured Lender all other financial information
                      reasonably requested by the Secured Lender or its
                      counsel, and all information that is required to be
                      provided by the Debtor to the Secured Lender under
                      the Loan Documents.

     First Interim Order, at ¶ 13.

           13.    On March 28, 2019, Secured Lender requested in writing that
     the Debtor provide the following information to Secured Lender:

                      1. Updated Inventory Report broken down by each of
                      the Debtor’s three locations;

                      2. Updated Accounts Receivable Aging Report;

     12594864                                 4
Case 19-31006-sgj7 Doc 23 Filed 04/03/19        Entered 04/03/19 15:28:01    Page 5 of 7




                   3. Updated Accounts Payable Aging Report;

                   4. Interim Profit and Loss statement for the first
                   quarter of 2019 (or at least for January & February);
                   and

                   5. Updated Balance Sheet.

     See Exhibit A.

           14.    Under the terms of the First Interim Order, the requested
     information must be provided by April 4, 2019. As of the filing of this
     Objection, none of the requested information has been provided.

            15.    Finally, Section 6.1 of the Loan Agreement requires that the
     Debtor shall deliver to Secured Lender, within thirty (30) days after the last
     day of each month, (i) aged listings of accounts receivable and accounts
     payable (by invoice date), (ii) perpetual inventory reports for the Inventory
     (as defined in the Loan Agreement) valued on a first-in, first-out basis of
     the lower cost of market (in accordance with GAAP) or such inventory
     reports as are requested by Lender (collectively, the “Borrowing Base
     Reports”). Section 6.1 of the Loan Agreement also requires that the
     Borrower Base Reports be accompanied by a “Compliance Certificate” (as
     defined therein) signed by an officer of the Debtor.

             16.   While the Debtor provided reports for January 2019, such
     reports were inaccurate. The Debtor agreed to supply corrected reports but
     failed to do so. Borrowing Base Reports for February 2019 are now also
     past due.

            17.    Following the March 28, 2019 request, the Debtor also
     indicated its intent to provide Secured Lender with a 13-week budget
     before the next hearing. As of the filing of this Objection, no budget has
     been provided.




     12594864                               5
Case 19-31006-sgj7 Doc 23 Filed 04/03/19         Entered 04/03/19 15:28:01    Page 6 of 7




     C.         Secured Lender is entitled to additional protections in any
                further interim cash collateral order.

            18.    In addition to the protections contained in the Court’s First
     Interim Order, the Secured Lender is entitled to additional, reasonable
     protections as follows.

            19.    Pursuant to the terms of the First Interim Order, the financial
     information requested on March 28, 2019 must be provided by April 4,
     2019. Secured Lender requests that the Court specifically order the
     production of the information requested on March 28, 2019, with such
     production to occur no later than 5:00 p.m. CDT on April 4, 2019. The
     failure to timely provide such information should constitute an immediate
     Event of Default under any further order.

            20.    Paragraph 13 of the First Interim Order should be revised to
     require the Debtor to provide all financial information reasonably requested
     by the Secured Lender or its counsel to Secured Lender within three
     business days after receipt of any written request (as opposed to five
     business days). Given the history of nonresponsiveness to information
     requests, the Debtor should not be afforded such latitude going forward. In
     addition, the Court should order that the Debtor shall provide to Secured
     Lender each month the monthly bank statements for each debtor-in-
     possession account as soon as such statements become available.

            21.    The Court should order the Debtor to timely comply with the
     non-monetary provisions of its Loan Documents with Secured Lender, such
     as (without limitation) the requirement to timely provide Borrowing Base
     Reports.

            22.    The Court should order the Debtor to allow Secured Lender
     to conduct a field audit of Secured Lender’s collateral, with such field audit
     to commence on April 8, 2019 at 9:00 a.m. at the Debtor’s facility in
     Carrolton, Texas, and continue during the week of April 15, 2019 at the
     Debtor’s facilities in St. Louis, Missouri and Chicago, Illinois. The failure
     to timely allow such Field Audit should constitute an immediate Event of
     Default under any further order.



     12594864                                6
Case 19-31006-sgj7 Doc 23 Filed 04/03/19       Entered 04/03/19 15:28:01    Page 7 of 7




            23.    Finally, based on a 360-day year (which the Note specifies for
     calculation of interest), the per diem interest under the Note, at the non-
     default rate, is $1,322.22 (5.95% x $8,000,000 / 360). Secured Lender
     therefore requests that future Adequate Protection Payments referenced in
     Paragraph 7 of the First Interim Order be based on the actual per diem
     amount of interest due under the Note. If a final order is entered, it should
     provide for monthly payments of interest due on the first day of each
     month.

            WHEREFORE, Secured Lender respectfully requests that the Court
     condition any further interim cash collateral order as requested herein.

     Dated: April 3, 2019
            Dallas, Texas

                                       Respectfully submitted,

                                       Bryan Cave Leighton Paisner LLP

                                       By: /s/ Jay L. Krystinik
                                       Keith M. Aurzada (TX Bar No. 24009880)
                                       Michael P. Cooley (TX Bar No. 24034388)
                                       Jay L. Krystinik (TX Bar No. 24041279)
                                       JP Morgan Chase Tower
                                       2200 Ross Avenue, Suite 3300
                                       Dallas, Texas 75201
                                       T: 214.721.8000
                                       F: 214.721.8100
                                       keith.aurzada@bclplaw.com
                                       michael.cooley@bclplaw.com
                                       jay.krystinik@bclplaw.com

                                       Counsel for UMB Bank, N. A.
                            CERTIFICATE OF SERVICE

            I hereby certify that on April 3, 2019, a copy of the foregoing was
     served via the Court’s EM/ECF electronic system to all parties consenting
     to service through same, including to the Debtor’s counsel.
                                           /s/ Jay L. Krystinik
                                           Jay L. Krystinik



     12594864                              7
